 In the Matter of PENNSYLVANIA SHIPYARDS, INC.andLOCAL METALTRADES COUNCILCase No. R-17.-Decided February 3, 1938Shipbuilding and Repairing Industry-Investigation of Representatives:con-troversy concerning representation of employees : refusal of employer to recognizeand bargain with petitioning union until question of representation is determinedby Board-UnitAppropriate for Collective Bargaining:all employees,excludingclerical and supervisory employees and watchmen;no controversy asto-Repre-sentatives:proof of choice:petition authorizing petitioning union to representsigners in collective bargaining;comparison of with employment records-Cer-tzfication of Representatives:upon proof of majority representation.Mr. Warren Woods,for the Board.Mr. L. B. Coppinger,of Houston, Tex., for the Company.Mr. Charles H. Poe,ofHouston, Tex.,Mr. L. G. Fenn,of Tulsa,Okla., andMr. J. N. Davis,of Kansas City,Kans., forthe Council.Mr. A. George Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 18, 1937, Local Metal Trades Council, of Beaumont,Texas, herein called the Council, filed with the Regional Director forthe Sixteenth Region (Fort Worth, Texas) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Pennsylvania Shipyards, Inc., Beaumont, Texas,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October12, 1937, the, National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.54 DECISIONS AND ORDERS55On October 16, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and uponthe Council.Pursuant to the notice, a -hearing was held on November4 and 5, 1937, at Beaumont, Texas, before Madison Hill, the TrialExaminer duly designated by the Board.The Board and the Com-pany were represented by counsel and the Council by its authorizedrepresentatives and all participated in the hearing.Full opportunityto be heard, to examine and to cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPennsylvania Shipyards, Inc., is a Delaware corporation, all theissued stock of which is owned by American Republics Corporation.The only offices and plant of the Company are in Beaumont, Texas.The Company is engaged in the building and repair of ships. Ship-building comprises about 35 per cent of its business, and the repair ofships the remaining 65 per cent.Most of its business is with oil com-panies.The Company builds ships of several kinds, including tug-boats, barges for drilling wells in shallow water, and tankers for serviceon the Great Lakes and other places outside the State of Texas.Among the ships it repairs are, seagoing tankers and a few foreignships.Ships built by the Company are documented under the lawsof the United States and are registered at the Custom House at PortArthur, Texas.The gross business of the Company during 1936 amounted to $1,091,-488.83.Of this sum $997,196.85, or approximately 91 per cent, con-sisted of work on new and repaired vessels delivered within the Stateof Texas; $94,291.98, or approximately 9 per cent, consisted of deliv-eriesmadeoutside the State.From January 1, 1937 to October 31,1937, the gross revenue was $1,992,376.Deliveries at the Company'syards were in the amount of $1,891,707 constituting approximately 95per cent of the total business, and deliveries outside the State of Texas$100,669 or approximately 5 per cent.The Company has its own wharves, with a small drydock andwith a marine railway to pull ships out of the water.The materials used by the Company consist chiefly of steel plates,shapes, valves and fittings, pipe, propellers, forgings, anchors. etc.80535-38-5 56NATIONAL LABOR RELATIONS BOARDFor the most partthese materials come from outside the State ofTexas and are shipped to the Company's plant by commoncarrier.II.THE ORGANIZATION INVOLVEDLocal Metal Trades Council of Beaumont, Texas, is composed ofinternational unions affiliated with the American Federation ofLabor.The Council itself is a part of the Gulf Coast Metal TradesDistrict Council, which operates under a special charter issued bythe Metal Trades Department of the American Federation of Labor.The various international unions, representing 11 crafts in the Com-pany's plant, admit to membership those workers coming under theirparticular jurisdictions, exclusive of supervisors, clerical help, andwatchmen.III.THE QUESTION CONCERNING REPRESENTATIONSometime in the month of July 1937, certain of the unions in theCouncil. requested the Company to meet with union representativesfor conference and for recognition in accordance with the terms ofthe Act.The Company informed the unions that the matter hadbeen turned over to its attorney.On July 24, 1937, the unions senta letter to the attorney requesting recognition as the bargainingagents for certain groups of employees of the Company.The at-torney replied on August 2, 1937, stating that the Company wouldrecognize and bargain with the accredited agents of its employees,but that the Company could not for itself determine whether thevarious crafts seeking recognition as appropriate units for collectivebargaining were in fact the proper units for such purpose.Theposition of the Company has been that it will withhold recognitionuntil the Board determines the appropriate unit.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connectionwiththe operations of the Companydescribed in Section I above, has a close,intimate, and substantialrelation to trade, traffic,and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Council in its petition for investigation and certification de-scribes 'the bargaining unit which it claims appropriateas "all em- DECISIONS AND ORDERS57ployees except supervisory forces," 1 and further states that the peti-tion is filed on behalf of "all classifications, except supervisory andclerical forces." 1At the hearing it was intimated by the Council'srepresentatives that watchmen should likewise be excluded.No fur-ther question was raised at the hearing as to the appropriate unit, theCompany according neither preference nor opposition to any particulargroup.We find that all of the employees of the Company, excluding cler-ical and supervisory employees and watchmen, constitute a unit appro-priate for the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company's pay-roll list for the period September 16 to 22, 1937,shows 654 employees, including 20 clerical and 4 watchmen, or a totalof 630 employees exclusive of supervisory and clerical forces andwatchmen.'The Company's pay-roll list for November 3, 1937, showsa total of 502 employees, including 26 clerical employees and watch-men, or 476 employees exclusive of supervisory and clerical forcesand watchmen.'The Council produced at the hearing a petition' entitled "Authori--zation for Representation Under the National Labor Relations Act"which contained 472 signatures and was dated September 11, 1937.Atthe hearing representatives of the Company and the Council weredesignated to check the signatures upon the petition against employ-ment records of, the Company containing signatures of employees.Out of 472 names, 446 were found to be valid signatures of employeesand 26 were found to be questionable.' In addition, union representa-tives testified to the procurement of signatures and to the authenticityof some of the questionable signatures.The Company did not disputethe genuineness of these signatures nor the, findings of the committeewhich checked the names.We find that the Council has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for the pur-poses of collective bargaining, and we will so certify.IBoard Exhibit No. 2.2 Union Exhibit No 6.2Union Exhibit No 7.4Union Exhibit No. 15 Union Exhibit No 4 58NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact andupon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pennsylvania Shipyards, Inc., Beaumont,Texas, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All of the employees of the Company, excluding clerical andsupervisory employees and watchmen, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3.Local Metal Trades Council of Beaumont, Texas, is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationaLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Local Metal Trades Council, of Beau-mont, Texas, has been designated and selected by a majority of theemployees of Pennsylvania Shipyards, Inc., Beaumont, Texas, ex-cluding clerical and supervisory employees and watchmen, as theirrepresentative for the purposes of collective bargaining and thatpursuant to the provisions of Section 9 (a) of the Act, Local MetalTrades Council, of Beaumont, Texas, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.